Case 1:19-cv-00075-SPB Document 31-10 Filed 11/05/19 Page 1 of 113




 Defendant’s Exhibit H: All Cases Filed by Mr. Liebowitz
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page12
                                                             ofof
                                                                112
                                                                  113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page23
                                                             ofof
                                                                112
                                                                  113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page34
                                                             ofof
                                                                112
                                                                  113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page45
                                                             ofof
                                                                112
                                                                  113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page56
                                                             ofof
                                                                112
                                                                  113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page67
                                                             ofof
                                                                112
                                                                  113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page78
                                                             ofof
                                                                112
                                                                  113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page89
                                                             ofof
                                                                112
                                                                  113
  Case
Case   1:17-cv-09215-LAKDocument
     1:19-cv-00075-SPB   Document  57 Filed
                                 31-10 Filed09/19/19
                                             11/05/19 Page
                                                       Page910
                                                             of of
                                                                112113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page1011
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page1112
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page1213
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page1314
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page1415
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page1516
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page1617
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page1718
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page1819
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page1920
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page2021
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page2122
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page2223
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page2324
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page2425
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page2526
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page2627
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page2728
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page2829
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page2930
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page3031
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page3132
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page3233
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page3334
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page3435
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page3536
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page3637
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page3738
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page3839
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page3940
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page4041
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page4142
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page4243
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page4344
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page4445
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page4546
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page4647
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page4748
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page4849
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page4950
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page5051
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page5152
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page5253
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page5354
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page5455
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page5556
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page5657
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page5758
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page5859
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page5960
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page6061
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page6162
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page6263
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page6364
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page6465
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page6566
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page6667
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page6768
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page6869
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page6970
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page7071
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page7172
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page7273
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page7374
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page7475
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page7576
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page7677
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page7778
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page7879
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page7980
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page8081
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page8182
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page8283
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page8384
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page8485
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page8586
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page8687
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page8788
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page8889
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page8990
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page9091
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page9192
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page9293
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page9394
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page9495
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page9596
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page9697
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page9798
                                                               ofof
                                                                  112
                                                                    113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page9899
                                                               ofof
                                                                  112
                                                                    113
  Case
Case   1:17-cv-09215-LAKDocument
     1:19-cv-00075-SPB   Document  57 Filed
                                 31-10 Filed09/19/19
                                             11/05/19 Page
                                                       Page99 of of
                                                            100  112113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page100
                                                             101ofof
                                                                   112
                                                                     113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page101
                                                             102ofof
                                                                   112
                                                                     113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page102
                                                             103ofof
                                                                   112
                                                                     113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page103
                                                             104ofof
                                                                   112
                                                                     113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page104
                                                             105ofof
                                                                   112
                                                                     113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page105
                                                             106ofof
                                                                   112
                                                                     113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page106
                                                             107ofof
                                                                   112
                                                                     113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page107
                                                             108ofof
                                                                   112
                                                                     113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page108
                                                             109ofof
                                                                   112
                                                                     113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page109
                                                             110ofof
                                                                   112
                                                                     113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page110
                                                             111ofof
                                                                   112
                                                                     113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page111
                                                             112ofof
                                                                   112
                                                                     113
 Case
Case   1:17-cv-09215-LAK Document
     1:19-cv-00075-SPB    Document31-10
                                   57 Filed 09/19/19
                                        Filed 11/05/19 Page
                                                        Page112
                                                             113ofof
                                                                   112
                                                                     113
